Case 1:07-cr-10394-GAO Document 160 Filed 07/17/19 Page 1 of 2

 

Memorandum

To: Honorable George A. O’ Toole, Senior U.S. District Judge

From: Christopher P, Moriarty, Supervising U.S. Probation Officer

CC: Theodore B. Heinrich, AUSA; David Duncan, Counsel for Defendant

Date: July 17, 2019

Re: | WARK, Richard — 07-cr-10394-GAO-3 — Memorandum to Withdraw Petition

 

On 10/28/18, Mr. Wark appeared before the Court having previously plead guilty to two counts of Bank
Robbery, in violation of 18 U.S.C. § 2113(a). At that time, Mr. Wark was sentenced to 151 months of
custody followed by three (3) years of supervised release. Mr. Wark commenced his term of supervised
release on 6/25/19.

On 7/3/19, U.S. Probation filed a Petition for a Warrant outlining alleged violations including his failure
to report to the probation office within 72 hours of release from custody, and a special condition that he
reside at the Residential Reentry Center (RRC) for up to six (6) months, or until he can secure appropriate
housing, as determined by the U.S. Probation Office. At the time of the filing, Mr. Wark’s whereabouts
were unknown.

On 7/8/19, Mr. Wark contacted the U.S. Probation Office by telephone. He was directed to report the
following day. Mr. Wark reported as directed on 7/9/19 at which time U.S. Marshals placed him under
arrests. Mr. Wark made his Initial Appearance that afternoon before the Honorable Marianne B. Bowler,

U.S. Magistrate Judge. At that time, he was ordered held pending a further Detention Hearing, scheduled
for 7/15/19.

On 7/10/19, Mr. Wark proposed a residence for U.S. Probation to investigate prior to his Detention
Hearing. On 7/10/19, U.S. Probation conducted a home assessment at that residence and deemed it to be
suitable. On 7/15/19, Mr. Wark appeared before U.S. Magistrate Judge Bowler for his Detention Hearing
and was ordered released to that residence on his previously imposed conditions of supervised release.

Considering Mr. Wark now has a stable residence and that all the alleged noncompliant conduct centered
around leaving the RRC without authorization, the U.S. Probation Office would respectfully request that
the pending petition be allowed to be withdrawn without prejudice. Should there be new developments
with respect to Mr. Wark’s housing, or any other noncompliant conduct, U.S. Probation will notify the
Court accordingly.
Case 1:07-cr-10394-GAO Document 160 Filed 07/17/19 Page 2 of 2

If Your Honor approves of the U.S. Probation Office’s request to withdraw the petition without prejudice,
please indicate in the appropriate space below.

Reviewed & Approved:

/s/Brett L. Wingard
Brett L. Wingard

Supervising U.S. Probation Officer

THE COURT ORDERS
[X) The petition is withdrawn without prejudice.

{ ] Other:

 

 

Ve
ole Unmet gt A. O’Tooke

Senor United States District Judge

Date: 4 f2t)14

@ Page 2
